Citation Nr: 0729527	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-02 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for post-traumatic 
stress disorder (PSTD). 

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1970.

This appeal arises from a May 2002 rating decision by the Los 
Angeles, California Regional Office (RO) of the Department of 
Veterans Affairs.  In June 2007, the undersigned Veterans Law 
Judge conducted a hearing regarding the issues on appeal.


FINDINGS OF FACT

1.  In March 1999, the RO denied the claim of entitlement to 
service connection for PTSD because the veteran failed to 
provide a description of an in-service stressor.  The veteran 
did not perfect an appeal of the denial.  

2.  Evidence submitted subsequent to the March 1999 decision 
is new and bears directly and substantially upon the specific 
matter under consideration.

3.  Resolving all doubt in favor of the veteran, the 
veteran's in-service stressors are corroborated; the 
veteran's diagnosis of PTSD is reasonably related to the 
verified stressors. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
final disallowed claim that denied service connection for 
PTSD.  38 U.S.C.A. §§ 5107, 5108 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.156 (2000).

2.  PTSD was incurred in active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In March 1999, the RO denied the veteran's claim for service 
connection for PTSD based on the veteran's failure to provide 
a description of in-service stressor.  The veteran did not 
file a notice of disagreement within one year, and therefore, 
that decision became final.  38 C.F.R. § 20.302.

As a general rule, once a claim has been disallowed that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  However, if the claimant can 
thereafter present new and material evidence, the claim shall 
be reopened, and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108.  

In May 2000, the veteran filed to reopen his previously 
denied claim for service connection.  The applicable law at 
the time of the veteran's filing defined new and material 
evidence as evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (2000).
 
Evidence before the RO in 1999 included the veteran's service 
medical records, which were silent for any psychiatric 
disability.  The veteran's VA and private treatment records 
were also of record.  Since the 1999 decision, the veteran 
provided a statement noting his claimed stressors.  In the 
May 2000 claim, the veteran stated that he was attacked by a 
group of about seven Vietnamese and that he was beaten.  The 
veteran has also stated that he bagged bodies and matched 
body parts to the deceased, opened fire on a group of 
civilians, and came under enemy fire.    

In determining whether new and material evidence has been 
submitted, the Board must review all of the evidence 
submitted since the last, final denial of the merits of a 
claim.  See Glynn v. Brown, 5 Vet. App. 523, 528-29 (1994).  
In this case, the last, final decision on the merits of the 
veteran's service connection claim for PTSD was the RO's 
March 1999 decision, which denied entitlement to service 
connection because the veteran failed to provide a 
description of an in-service stressor.

The Board concludes that new and material evidence has been 
submitted to reopen the claim.  Specifically, the above 
mentioned May 2000 stressor statement is new evidence because 
it was not previously considered by the RO in 1999.  The 
evidence is material because it relates to the reason for 
denial by providing a description of an in-service stressor.  
Thus, it must be considered in order to fairly decide the 
merits of the claim. 

II.  Service Connection 

The veteran asserts that his PTSD is due to his service in 
Vietnam.  Specifically, the veteran points to three 
incidents.  First, the veteran states that he was attacked by 
the Vietnamese and that he was beaten.  Second, the veteran 
has also stated that he bagged bodies and matched body parts 
to the deceased.  Finally, the veteran asserts that he opened 
fire on a group of civilians and also came under enemy fire.    
  
Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110, 38 C.F.R. § 3.303.   

That an injury occurred in service alone is not enough.  
There must be a disability resulting from that injury.  If 
there is no showing of a resulting condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).   

As to entitlement to service connection for PTSD, governing 
criteria specifically requires (i) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a), (ii) 
credible supporting evidence that the claimed in-service 
stressor occurred, and (iii) medical evidence establishing a 
link between current symptoms and an in-service stressor.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) in 
turn require that a diagnosis of a mental disorder conform to 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV). 

A stressor involves exposure to a traumatic event in which 
the person experienced, witnessed, or was confronted with an 
event or events that involved actual or threatened death or 
serious injury or a threat to the physical integrity of self 
or others and the person's response involved intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128 
(1997). 

The sufficiency of a stressor is a medical determination.  
Id.  Nevertheless, the occurrence of a stressor is an 
adjudicatory determination.  "Credible supporting evidence" 
is necessary to verify noncombat stressors and be obtained 
from service records or other sources.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the regulatory requirement for "credible supporting 
evidence"  means that "the appellant's testimony, by 
itself, cannot, as a matter of law, establish the occurrence 
of a noncombat stressor."  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996). 

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, then his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The evidence of record establishes that the veteran does 
suffer from PTSD.  See VA Clinic Records (Oct. 2002).  
Therefore, the first element for entitlement to service 
connection is satisfied, and the remainder of the analysis 
will focus on the second and third elements. 

The second element requires credible evidence of the 
occurrence of an in-service stressor.  The veteran's DD-214 
shows that he was a carpenter.  The record does not show 
combat related awards or reflect any participation in combat.  
Thus, the veteran's bare assertions of service stressors are 
not sufficient to establish that they occurred.  Accordingly, 
the claimed stressors must be verified by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f); Fossie v. West, 12 Vet. App. 1 (1998).   

A January 1968 service medical record notes that the veteran 
received treatment following a fight that took place the 
night before.  The record also notes that the veteran was 
"kicked and stomped."  As previously noted, the veteran has 
also stated that he opened fire on a group of civilians and, 
himself, came under enemy fire.  The RO attempted to verify 
the veteran's in-service stressors with the United States 
Armed Services Center for Unit Records Research (USACURR).  
In April 2002, USASCURR responded that they were unable to 
verify that the veteran was assaulted by a group of 
Vietnamese.  However, the Operational Reports for the 
veteran's Battalion noted enemy incidents including sniper 
fire, mines, and casualties.  The stressor of body bagging 
and matching body parts is too vague to submit to the service 
department and expect corroboration.  While this evidence is 
far from overwhelming, it does create a reasonable doubt in 
the Board's mind as to the nature of the veteran's activities 
in Vietnam.  See Suozzi v. Brown, 10. Vet. App. 307, 310-311 
(1997) (Corroboration of every detail of a claimed stressor, 
including personal participation, is not required; 
independent evidence that the incident occurred is 
sufficient.); see also Pentecost v. Principi, 16 Vet. App. 
124 (2002).  Accordingly, the Board finds that there is 
corroborating evidence that the veteran was exposed to a 
verifiable in-service stressor.  

Turning to the third element, an October 2002 VA clinic 
record links the diagnosis of PTSD to the veteran's reported 
stressors in Vietnam.  Given the medical opinion together 
with the corroboration of the reported stressors, it is 
concluded that the evidence is at least in a state of 
equipoise.  Thus, resolving all reasonable doubt in favor of 
the veteran, entitlement to service connection for PTSD is 
warranted.

III.  Duties to Notify and Assist

Under 38 U.S.C.A. § 510, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability;  
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to  
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  The RO provided such notice in letters dated May 
2003 and September 2005.  In March 2006, the veteran was also 
advised of potential disability ratings and an effective date 
for any award as required by Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Board is aware of the 
consideration in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
regarding the need for notification of what constitutes new 
and material evidence.  Given the favorable nature of the 
Board's decision, there is no prejudice to the appellant in 
proceeding with this issue.  As such, VA fulfilled its 
notification duties.  

Finally, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38  
U.S.C.A. § 5103.  VA has fulfilled its duty to assist the 
appellant in the development of his claim.  In addition, in 
view of the favorable outcome in this case, any failure of VA 
to fully comply with the VCAA is considered to be harmless 
error. 




ORDER

Regarding the issue of entitlement to service connection for 
PTSD, as new and material evidence has been received, the 
claim is reopened. 

Entitlement to service connection for PTSD is granted.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


